Title: To John Adams from Jedidiah Morse, 9 September 1815
From: Morse, Jedidiah
To: Adams, John


				
					Respected & Dr Sir,
					Charlestown Sept. 9th. 1815
				
				I have been waiting for the Specimen of such a kind of History, of our country, at the Commencement of our Revolution, as you should write, were you to be our Historian, & whh you encouraged me to expect from your pen—I shall be much obliged by such a specimen—& hope it will be a long one, & contain such facts, as fell within your own knowledge, during the period of your active public life, & whh can be accurately obtained, probably from no other Source—Any papers  or printed whh may throw light on our history, since the year 1765, will be gratefully recd. & carefully preservd returned (if desired)— by me.—I kept no copy of my last letter to you—Will you favor me with a copy of it, or with the original—to save you the trouble of copying—as it is not worth preserving—I find that a copy of your answer, (not from me) has found its way on ’Change in Boston,—& copies have been multiplied & sent into different parts of the country—In these circumstances, I presume, sir, you will have no objection, to its being printed—Otherwise it may produce effects, from the manner in whh it is circulated whh were not contemplated by you, & whh it would not be pleasant to me, to contemplate. I had no expectation, or design to enlist you Sir, in the controversy, when I sent you the pamphlet—but supposed, merely, that the letters of Priestly, & Jefferson, particularly, might amuse you—Such an answer to my letter & communication, was not expected; though the information it contained was highly important, & very interesting—& such as I should be very glad, with your permission, to lay before the public. Any facts & information, further, whh you possess, on this subject, will be gratefully received—by Dr. Sir, / Your respectful friend
				
					Jedh Morse
				
				